Wyly, J.
In December, 1869, Martha A. Davidson, administratrix of the succession of her husband, Neal Davidson, obtained an order to sell the property of said succession to pay debts, after having previously filed a tableau. At the sale she became the purchaser, being widow in community. Subsequently, to wit: in February, 1872, Joseph W. Carroll bought said property under execution in the suit styled Carroll, Hoy & Co. vs. Mrs. Martha A. Davidson.
In December, 1874, plaintiffs, Pleasant A. Davidson, Mary Davidson, and J. Thomas Davidson, claiming to be heirs of Neal Davidson, brought this suit against their mother, Mrs. Martha A. Davidson, who is now in possession as lessee of Carroll, to annul the sale whereby she acquired the property at succession sale by order of court in December, 1869. The grounds of nullity set up in the petition are —
First — Plaintiffs were at the time of sale minors, and no family meeting was held prescribing the terms of sale, and no action was taken to i>ro-tect their interests.
Second — The property was adjudicated for less than the appraised-value.
Third — -At the sale the administratrix became the purchaser, which was forbidden by law. The defendant, Mrs. Martha A. Davidson,’ whoso ownership had passed to J. W. Carroll by virtue of the sale under execution of Carroll, Hoy & Co. against her, filed a general denial, but made no serious defense, because evidently she was without' interest, being only a lessee of the property. Mrs. Carroll, the executrix of the succession of Joseph W. Carroll, appeared and pleaded an exception, which was referred to the merits. She subsequently answered, admitting the .property was sold by order of the probate court to pay dobts, and that it was purchased by the administratrix, the widow in community ; and alleging that said property was Subsequently purchased by J. W. Carroll under execution styled Carroll, Hoy & Co. vs. Mrs. Martha A. Davidson for $8000. She denied plaintiffs’ right of action, because the administration of Neal Davidson’s succession is still pending and unfinished ; and denies that plaintiffs were at all injured by the sale. Plaintiffs excepted to the pleadings and defenses set up ‘by Mrs. Carroll, on the-ground that they had not made her a party, and being a third person she should have intervened if desiring to take part in the case.
The court hold that the suit was virtually a petitory action brought against Mrs. Martha A. Davidson, the lessee, and that the executrix of Joseph W. Carroll, the lessor, had the right to come in and defend the suit.
We think the bill of exceptions to the ruling of the court was not well taken. It was tide duty of plaintiffs to have made the lessor and owner-of the property in dispute" a party to the suit. Nothing could be accom*271plished without it, as tlie title of Mrs. Martha A. Davidson was divested by tho sale on the execution of Carroll, Hoy & Co., and passed to Joseph W. Carroll. It was the duty of Mrs. Carroll, the executrix of tho estate of her husband., to defend the suit and protect her lessee, Mrs. Martha A. Davidson, from eviction.
On tho merits tho record presents no case entitling plaintiffs to re-, cover. Tho property was sold by order of court to pay debts, after the homologation of the tableau. It was not necessary to provoke tho appointment of a family meeting and obtain their action in order to make, a valid sale of the succession property.
It has been frequently held that a sale to pay debts may bo made for less than the appraised value.
Tho administratrix and widow in community was a competent purchaser.
Furthermore, we will remark that the sale could not bo disturbed, unless the licirs previously returned or offered to return the price of adjudication, which has not been done.
It is therefore ordered that the judgment herein, rejecting plaintiffs’ demand, bo affirmed with costs.
Rehearing refused.